         '
?      • \,                            .    . .                   .
\.•AB 245Il (Rev. 02/08/2019) Judgment m a Cnmmal Petty Case (Modified)                                                              Pagel of!   /   L
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                          (For Offenses Committed On or After November 1, 1987)


                         Benito Alito-Ramirez                                 Case Number: 3:19-mj-21854

                                                                             Charles Halligan Adair
                                                                             Defendant's At


    REGISTRATION NO. 7485 1298                                                                        FILED
    THE DEFENDANT:
                                                                                                        MAY 0 9 2019
     ~ pleaded guilty to count(s) 1 of Complaint

     D was found guilty to count( s)                                                Cc~fiK \J:l \ll~)'f\l\)t ~C.IJi<L. , •
                                                                            ;;:ivvl1·1i...1" .... , .... 1, ....,, ....,,
       after a plea of not guilty.                                           BY                                           DEPUTY
                                                                 ( ), which mvolve the followin g offense ( s) :
       Accordingly, the defendant 1s adJudged guilty of such counts

    Title & Section                 Nature of Offense                                                          Count Number(s)
    8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                1

     D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
     0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                 _,,
                                 IC'l· TIME SERVED

     ~   Assessment: $10 WAIVED ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, May 9, 2019
                                                                           Date of Imposition of Sentence


    Received    ~"-·-"''_"'-'-S~~>,_~·_·.•·____
                 DUSM '-/
                                                                                               ESTANLE        NE
                                                                                              ATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                  3: 19-mj-21854
